Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In re: Freestone Underground Storage, Inc.,                 Original Mandamus Proceeding
Ray Funderburk, and Nancy Funderburk
                                                      Opinion delivered by Justice Moseley,
No. 06-14-00012-CV                                    Chief Justice Morriss and Justice Carter
                                                      participating.


        As stated in the Court’s opinion of this date, we find that Relator’s petition for writ of
mandamus should be conditionally granted and direct the trial court to transfer venue to
Freestone County. The writ will issue only if the trial court fails to comply. Our previous stay
order if lifted.

                                                      RENDERED MARCH 14, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk